            Case 1:20-cv-08128-LLS Document 6 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL WINTERS,

                                Plaintiff,

                    -against-                                    20-CV-8128 (LLS)

                                                                CIVIL JUDGMENT
THE STATE OF NEW YORK; GOVERNOR
ANDREW CUOMO,

                                Defendants.

         Pursuant to the order issued February 9, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 9, 2021
           New York, New York

                                                             LOUIS L. STANTON
                                                                  U.S.D.J.
